Citation Nr: 0709129	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right wrist ganglion cyst.  

2.  Entitlement to a rating in excess of 10 percent for a 
left wrist ganglion cyst removal residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to May 1975.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Phoenix RO that denied a compensable 
rating for a right wrist ganglion cyst and a left wrist 
ganglion cyst removal residual scar.  A February 2006 rating 
decision, the RO increased each rating to 10 percent.  The 
veteran has not expressed satisfaction with such ratings, and 
they remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
In July 2006 the case was remanded for additional 
development.

In October 2006, the veteran raised claims seeking service 
connection for a psychiatric disorder to include as secondary 
to service-connected disability, and for post-traumatic 
stress disorder (PTSD).  These matters are referred to the RO 
for appropriate action.

The matter of entitlement to a rating in excess of 10 percent 
for a right wrist ganglion cyst is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.


FINDING OF FACT

The veteran's left wrist ganglion cyst removal residual scar 
does not produce limitation of function or motion; it is not 
deep, and does not exceed six square inches in area.


CONCLUSION OF LAW

A rating in excess of 10 percent for left wrist ganglion cyst 
removal residual scar is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.118, Codes 7802, 7803, 7804, 7805 (in effect 
prior to, and from, August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

July 2003, May 2006, and August 2006 letters (after the RO's 
initial adjudication of these claims) informed the veteran of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit relevant evidence in 
his possession, and provided notice regarding the effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  A July 2003 statement of the case (SOC) 
and July 2005, February 2006, and November 2006 supplemental 
SOCs (SSOCs) outlined the regulation implementing the VCAA, 
including advising the veteran to submit relevant evidence in 
his possession; and notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the bases for 
the denial of the claims.  While notice was not provided 
prior to the initial adjudication of the claim, the veteran 
has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given.  The claims were thereafter readjudicated.  
See November 2006 SSOC.  He is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way.

Regarding the duty to assist, the RO obtained all relevant, 
available medical records identified by the veteran.  VA 
arranged for the veteran to be examined.   VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of these claims. 

II. Factual Background

March and April 2003 VA medical records note the veteran's 
complaints of bilateral wrist pain with numbness associated 
with bilateral carpel tunnel syndrome (a nonservice-connected 
disability).  No findings pertaining to a left wrist scar 
were noted.  

On April 2003 VA examination, the veteran's claims file was 
not reviewed.  The veteran complained of pain due to his 
ganglion cysts.  He reported that the pain went up into his 
arms and shoulders, and that he had pain with twisting his 
hands.  On the left wrist, there was a scar approximately 3 
cm. long on the dorsal side over the carpal bones with some 
tissue swelling but no bony abnormalities.  The diagnosis was 
a scar over the dorsal left wrist emerging from the area of 
the scapular and lunate joints.  The examiner indicated that 
there was no definite cyst felt on the dorsal aspect of the 
left hand.  There was no objective measurement of loss of 
function of the wrist or of the left hand.  

January 2004 to June 2005 VA records note no findings 
specific to a left wrist ganglion cyst removal scar.  

On September 2005 VA examination, the claims file was not 
reviewed.  The veteran had no new complaints.  The physician 
reviewed the last VA examination and indicated that the 
veteran had been somewhat uncooperative and that true 
functionality had not been determined.  The physician noted 
that the veteran was right-handed.  The examiner described 
all functional limitation.  Examination of the left wrist 
revealed the presence of a tender dorsal left wrist cyst that 
was 1 cm.  X-rays of the left wrist revealed minimal 
degenerative joint disease.

On September 2006 VA examination, the claims file was 
reviewed.  The veteran had no new complaints.  All functional 
limitation of the left wrist was reported.  On scars 
examination, there was a scar .3 cm. wide and 6 cm. long on 
the dorsum of the left wrist that was slightly pigmented and 
nontender with slight depression on the surface contour.  The 
scar did not restrict wrist motion.  It was not adherent to 
underlying tissue, and there was no skin ulceration or 
breakdown over the scar.  A sonogram of the left wrist 
revealed that there was no evidence of any solid or cystic 
mass.  There was no underlying soft tissue damage, but there 
was evidence of soft tissue prominence on the left wrist, 
dorsally.  This area measured 2 x 2 cm.

III. Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   

The portion of VA's Rating Schedule pertaining to evaluations 
of skin disorders has been revised.  38 C.F.R. § 4.118, was 
amended, effective August 30, 2002, and now includes new 
criteria for rating skin disorders (Codes 7800-7804).  From 
their effective date the veteran is entitled to a rating 
under the revised criteria (if they favor him).

Notably, Code 7800 does not apply in the instant case because 
the veteran's service-connected scar or cyst is not on the 
head, face, or neck.  

Prior to August 30, 2002, Code 7803 provided a 10 percent 
rating for scars that were superficial, poorly nourished with 
repeated ulceration.  Code 7804 provided a 10 percent rating 
for scars that were superficial, tender and painful on 
objective demonstration.  Code 7805 provided that other scars 
were to be rated based on limitation of function of affected 
part.  38 C.F.R. § 4.118.

The revised 38 C.F.R. § 4.118 provides that scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Higher ratings are afforded for deep or motion limiting scars 
with greater areas of involvement.  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7801 (effective August 30, 
2002).

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.  Note (1) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, (effective August 30, 
2002).

Under Code 7803 a superficial, unstable scar warrants a 10 
percent rating.  Note (1): provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, (effective August 
30, 2002).

Under Code 7804, a superficial scar that is painful on 
examination, warrants a 10 percent rating.  38 C.F.R. § 
4.118, (effective August 30, 2002).

Code 7805 remained essentially unchanged, and provides that 
other scars will be rated based on function limitation of the 
affected part.  38 C.F.R. § 4.118.  

From the outset, the Board notes that in addition to the 
veteran's service-connected left wrist scar, he also has 
diagnoses of left wrist arthritis, tenosynovitis, and carpel 
tunnel syndrome, which are not service-connected 
disabilities.  Consequently, these disabilities may not be 
considered in rating the veteran's service-connected 
disability.

The veteran's service-connect left wrist ganglion cyst 
removal residual scar is currently rated as 10 percent 
disabling.  Since Codes 5215, 7803-7804 (pre-August 30, 
2002), and Codes 7802-7804 (since August 30, 2002) provide no 
more than a 10 percent schedular rating, no discussion in 
required as to whether a rating higher than 10 percent is 
warranted under these Codes.

With respect to Codes that provide higher than 10 percent 
rating, an increase in the rating for the veteran's left 
wrist ganglion cyst removal residual scar is not warranted 
under any applicable code whether under the prior or the 
revised criteria.  For example, the most recent examination 
revealed that the scar is not deep, and does not cause 
limitation of motion or function.  Accordingly, a rating in 
excess of 10 percent is not warranted.  Nothing in the record 
suggests referral for extraschedular consideration is 
indicated.
ORDER

A rating in excess of 10 percent for a left wrist ganglion 
cyst removal residual scar is denied.


REMAND

On review of the September 2006 report of VA examination 
(pursuant to the Board's remand) the Board finds that 
clarification is necessary.  Notably, the examination was 
sought specifically for assessment of a right wrist ganglion 
cyst.    The veteran has coexisting, nonservice-connected 
carpal tunnel syndrome and arthritis.  The report notes 
limitations of function with no distinction as to which are 
due to the service connected ganglion cyst.  Indeed, it is 
unclear whether or not the veteran has a ganglion cyst on the 
right wrist.  On sonogram the impression was that there was 
no right wrist cyst; however, a remote right wrist ganglion 
cyst was diagnosed.  Furthermore, as prior records showed a 
cyst, and then that there was none, the examiner was to 
clarify whether one had been removed (and whether there was a 
right wrist cyst removal scar).  This was not addressed in 
the report.  In addition the examiner noted that the veteran 
wore a wrist brace, and had neurological symptoms in the 
right hand fingers, stiffness, and weakness.  It is unclear 
whether the examiner was suggesting these might be related to 
a ganglion cyst.  Finally, amidst the copy of the examination 
report are March 2005 vocational rehabilitation progress 
notes that make it unclear which portions of the report are 
from the examination and which are from the progress notes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to assess his right wrist 
ganglion cyst.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must:

(a) specify whether the veteran actually 
has a right wrist ganglion cyst, and if 
so describe it in detail, including 
location, dimensions, functional 
limitations due to the cyst, and whether 
it is tender or painful.

(b) If there is no cyst because one has 
been removed, the examiner should note 
whether there is a cyst removal scar, and 
if so, whether it is deep, painful or 
tender, limits any function (and if so 
the nature and degree of the 
limitations).

(c) If there are right wrist complaints, 
symptoms, limitations that are not due to 
the ganglion cyst, but are due to co-
existing right wrist pathology, identify 
in detail such complaints, symptoms, 
limitations.  Note whether the veteran is 
required to wear a brace for his service 
connected ganglion cyst or residual scar. 

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


